BIKER, District Judge.
In the matter of the petition filed by the receivers of the Union Pacific system in relation to certain proposed schedules affecting the employment of men engaged in the service of the various railway and telegraph lines composing that system, now in the hands of the receivers, we are of opinion that it is necessary to the proper and economical management of the properly now under the control of the receivers to adopt and maintain rules, regulations, and schedules governing the conduct, employment, and establishing the wages of all persons employed in the service of the receivers, in and about the management, operation, and conduct of the business in relation to these railways and properties. It appears by the pleadings in this case that, prior to the appointment of the receivers, certain rules, regulations, and schedules, the result of negotiations between the managers and employes of the various railway lines entering into and composing the Union Pacific system, touching the matter set forth in the petition, were in force, and were recognized and acted upon by the employes and managers of the railway companies composing this system.
Our own view is, if the receivers deem it advisable and necessary to the proper and economical management of the properties in their hands that rules, regulations, and schedules different from those in force at the time the property came into their hands should be adopted, that a hearing upon the question of .proposed changes thought necessary by the receivers be had, in the first instance, before the receivers; that the employes affected by any proposed *676change be notified, and be given time and opportunity to point •out to the receivers any inequality in schedules, or any injustice which they may think will be done them by any proposed change in the rules and regulations. If, after such negotiation and consultation, the receivers and employes are unable to agree as to any proposed rule, regulation, item, or items of the wage schedules proposed, let the matters of difference be referred to the court for final determination. If this course is pursued, the result, in our judgment, will be that after a full consultation and discussion of these matters, between the receivers and employes (meeting, as they will, in a spirit of fairness upon both sides, determined to do the right thing, under existing conditions), very little will be left to the determination of the court, in relation to this matter. This course not having been pursued in this instance, we deem it advisable to deny the prayer of the petition of the receivers; and an order to that effect will be entered in this district, and in the district of Wyoming.